LITERA GROUP, INC. 5751 Buckingham Pkwy Culver City, CA 90230 October 13, 2015 Via Edgar United State Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Attention: Laura Nicholson Effie Simpson Claire Erlanger Donald E. Field Re: Litera Group, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed September 29, 2015 File No. 333-206260 Dear Ms. Nicholson: Pursuant to Rule461 promulgated under the Securities Act of 1933, as amended, Litera Group,Inc. (the “Registrant”) hereby requests acceleration of the effective date of its Registration Statement on FormS-1/A (File No.333-206260), as amended (the “Registration Statement”), so that it may become effective at 4:00 p.m. Eastern Daylight Time on October 15, 2015, or as soon as practicable thereafter. The Registrant hereby authorizes Matthew McMurdo, Esq. to orally modify or withdraw this request for acceleration. The Registrant hereby acknowledges that: (i)should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (ii)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii)the Registrant may not assert comments of the Commission or the staff and the declaration of effectiveness of the Registration Statement as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We request that we be notified of such effectiveness by a telephone call to Matthew McMurdo at (917)318-2865. We also respectfully request that a copy of the written order from the Commission verifying the effective time and date of such Registration Statement be sent to Matthew McMurdo at matt@nannaronelaw.com. Very Truly Yours, /s/ Wade Gardner By: Wade Gardner Its: President cc: Matthew McMurdo, Esq.
